Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20" Rage 1 of.14>.
ff» —r SAP

fy
[ {

®

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

PARISH EUGENE GOSTON, 18-CV-0645-MJR
DECISION AND ORDER
Plaintiff,
-\/-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 21)

Plaintiff Parish Eugene Goston (‘plaintiff’) brings this action pursuant to 42 U.S.C.
§§405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner
of Social Security (“Commissioner” or “defendant”) denying him Supplemental Security
Income ("SSI") under the Social Security Act (the “Act”). Both parties have moved for
judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.
For the following reasons, plaintiff's motion (Dkt. No. 12) is denied and defendant's motion
(Dkt. No. 19) is granted.

BACKGROUND"

Plaintiff filed an application for SSI on November 6, 2009, alleging disability since

November 1, 2009, due to post-traumatic stress disorder (“PTSD”), anxiety, depression,

speech impairment, and left knee injury. (Tr. 225-28)? That claim was initially denied,

 

' The Court presumes the parties’ familiarity with plaintiff's medical history, which is summarized in the
moving papers. The Court has reviewed the medical record, but cites only the portions of it that are relevant
to the instant decision.

* References to “Tr.” are to the administrative record in this case. (Dkt. No. 7)
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 2 of 14

and plaintiff then appeared and testified at an administrative hearing on June 20, 2011.
Administrative Law Judge (“ALJ”) Robert Harvey issued an unfavorable decision on July
29, 2071. (Tr. 31-59, 84, 106-11, 115-17) The case was remanded to the ALJ by the
Appeals Council on April 11; 2012. (Tr. 101-15, 169)

A remand hearing before ALJ Harvey took place on September 20, 2012, after
which an unfavorable decision issued on October 9, 2012. (Tr. 12-30) Plaintiff appealed
to this Court (see W.D.N.Y. No. 14-CV-0661), and the matter was remanded to the ALJ
for further proceedings. (Tr. 1209-11)

Plaintiffs: third hearing on his claim took place on August 3, 2017, before ALJ
Stephen Cordovani. (Tr. 1129-1183) He issued an unfavorable decision on March 13,
2018, which was appealed directly to this Court. (Tr. 1088-1115; Dkt. No. 1)

The issue before the Court is whether there was substantial evidence to support
the ALJ’s decision that plaintiff was not under a disability, as defined by the Act, between
November 6, 2009 and March 13, 2018.

DISCUSSION

L, scope of Judicial Review

The Court's review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic

evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.

 
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 3 of 14

Colvin, 17 F. Supp. 3d 260, 264 (W.D.NLY. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y, 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “(i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. fd.

HH. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
resuit in death or which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the

 
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 4 of 14

claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” Id. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and . . . [the
claimant's] educational background, age, and work experience.” Dumas y. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” fd. §404.1520(b). If the claimant is engaged in
substantial gainful activity, ihe claimant is “not disabled regardless of [his or her} medical
condition or... age, education, and work experience.” fd. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” Id. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments. which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant does not have a severe impairment, he or she is

not disabled regardless of any other factors or considerations. fd. Third, if the claimant
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 5 of 14

does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act's duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's
Tegulations or is “equal to” an impairment listed in Appendix 1. fd. §404.1520(d). If the
Claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

lf the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity ["RFC”] based on all the relevant medical and other evidence” in the record. id.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
ld. §404.1545(a)(1). The Commissioner's assessment of the claimant's RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of {the
claimant's] past relevant work.” /d. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. fd. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant's RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” fd. §404.1520(g)(1). If the claimant can adjust to other work, he or she is not
disabied. /d. If, however, the claimant cannot adjust to other work, he or she is disabled

within the meaning of the Act. /d.
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 6 of 14

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Cornmissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carrolf, 705 F.2d at 642.

HH. The ALJ's Decision

The ALJ followed the required five-step analysis for evaluating plaintiff's claim.
Under step one, the ALJ found that plaintiff did not engage in substantial gainful activity
since the application date of November 6, 2009. (Tr. 1094) At step two, the ALJ found
that plaintiff had severe impairments of: (1) depressive and anxiety disorders: (2)
polysubstance abuse disorder; and (3) as of August 12, 2015, spinal disorder.* (/d.) At
siep three, the ALJ determined that plaintiff did not have an impairment or combination of
impairments that meets or medically equals the severity of one of the listed impairments.
(Tr. 1095) Before proceeding to step four, the ALJ assessed plaintiffs RFC as of August
12, 2015, as follows:

The claimant has the residual functional capacity to perform light work as

defined in 20 CFR 416.967(b) except that he can frequently climb ramps,

stairs; occasionally bend; occasionally kneel, crouch, crawl; no climbing

ladders, ropes, or scaffolds: he cannot work in areas with unprotected

heights; cannot work around heavy, moving, or dangerous machinery: he

can understand, remember and carry out simple instructions and tasks; able

io work in a low stress work environment reflected by simple work only, no

supervisory duties, no independent decision-making, no strict production

quotas, minimal changes in work routine and processes; occasional

interaction with supervisors, co-workers and the general public.

(Tr. 1098)

 

3 Although plaintiff claimed disabitity due to mental impairments, they are not at issue'in deciding the instant
motions.

6
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 7 of 14

Proceeding to step four, the ALJ found that plaintiff had no past relevant work (Tr.
1104) Proceeding to step five, and after considering testimony from a vocational expert,
in addition io plaintiffs age, work experience and RFC, the ALJ found that there were
other jobs that exist in significant numbers in the national economy that plaintiff could
perform, such as cleaner, mail clerk, and office helper. (Tr. 1104-05) Accordingly, the

ALJ found thai plaintiff had not been under a disability within the meaning of the Act. (Tr.
41105)

iV. Plaintiff's Challenges

Plaintiff argues that remand is required because the ALJ improperly evaluated the
opinion evidence. (See Dkt. No. 12-1)

A, Dr. Horvath

Plaintiff first contends that the ALJ ignored the opinion of plaintiff's chiropractor
that plaintiff could lift only five pounds. (Dkt. No. 12-1 at 17)

Following a work-related back injury in August of 2015, plaintiff treated with
chiropractor Julius Horvath. (Tr. 1437-1514) Dr. Horvath assessed plaintiff as 87% to
100% temporarily disabled on March 21, 2017 and May 16, 2017. (Tr. 1439; 1441) He
indicated that plaintiff was temporarily totally disabled with a five-pound lifting limitation.
(Tr. 1688; 1690; 1692; 1694; 1697; 1704; 1708; 1710; 1714; 1717: 1727; 1734; 1736;
1739; 1752)

The ALd afforded all of Dr. Horvath’s opinions “little weight" because they did not
provide functional limitations; the period of incapacitation was under twelve months and
therefore did not meet the durational requirement set forth by SSA; the reports were

rendered in the context of the Worker's Compensation program; and they were
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 8 of 14

inconsistent with plaintiffs activity level which supported the ability to perform some
essential work functions. (Tr. 1102)

As an initial matter, chiropractors are not acceptable medical sources either under
the regulations in effect at the time of the ALJ's decision or before. “[Blecause a
chiropractor is not an ‘acceptable medical source,’ an ALJ is not required to give a
chiropractor’s opinions controlling weight under the Commissioner's regulations for
treating sources.” Brush v. Berryhill, 294 F. Supp. 3d 241, 259 (S.D.N.LY. 2018) (citing
Diaz v. Shalala, 59 F.3d 307, 313-14 (2d Cir. 1995)). However, the Second Circuit has
“recognized that ‘the ALJ has the discretion to determine the appropriate weight to accord
the chiropractor's opinion based on all the evidence before him.’” Monette v. Astrue, 269
Fed. Appx. 109, 113 (2d Cir. 2008) (summary order) (quoting Diaz, 59 F.3d at 313 n.4.)

Contrary to plaintiff's contention, the ALJ clearly considered the assessments by
Dr. Horvath, which included references to a five-pound lifting restriction. He was not,
however, required to discuss every piece of evidence submitted. See e.g., Brault v. Soc.
Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); Barringer v. Comm’r of Soc.
Sec., 358 F. Supp. 2d 67, 78-79 (N.D.N.Y. 2005) ("The ALJ was not required to mention
or discuss every single piece of evidence in the record.”) Rather, the ALJ rejected the
assessments on a multitude of grounds.

First, Dr. Horvath’s assessments reflected a temporary impairment, and were
issued in connection with the Worker's Compensation program rather than under social
security disability standards. (Tr. 1102; see Tr. 1687-1748, 1750, 1759, 1762, 1765,
1768, 1770, 1772, 1776, 1780, 1785, 1791, 1793) Determinations for worker's

compensation benefits involve rules and evidentiary findings other than those relevant to
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 9 of 14

Social Security disability determinations. See Thompson v. Comm’r of Social Security,
No. 18-CV-167, 2019 WL 4016167, at * 4 (W.D.N.Y. Aug. 26, 2019) (ALJ properly
discounted opinions rendered in connection with workers’ compensation claim “because
workers compensation claims are governed by different. standards than Social Security
disability benefits claims; therefore, an opinion rendered for workers’ compensation
purposes is not binding on the ALJ.”); see a/so 20 C.F.R. § 416.904.

Second, Dr. Horvath’s opinions of “100% temporary impairment” and “87.5%
temporary impairment” were inconsistent with Plaintiffs activity level. (Tr. 1100; 1102)
For example, plaintiff reported that he could prepare food, cleaned, do laundry, go
shopping, and iron. (Tr. 257-58, 1383) Plaintiff testified that he drove until his license
expired, used public transportation, looked after his grandchildren while his daughter
worked, shopped at a corner store daily, visited with a friend, and tended to his personal
needs. He siated that while he could probably do laundry, he did not enjoy it and family.
and friends wouid usually do it for him. (Tr. 1141, 1150, 1158, 1165, 1169-74).

rinally, plaintiff contends that the ALJ’s reasoning was flawed with respect to the
finding that these opinions failed to provide functional limitations. (Dkt. No. 12-1 at 17)
Yet the only functional limitation that was assessed was plaintiff's lifting ability, and that
limitation was rejected by the ALJ. In further evaluating the opinion evidence, he credited
the assessment of Dr. Steven Hausman, an orthopedic surgeon, who found that plaintiff
could lift 40 pounds maximum and 15 to 20 pounds repetitively, and push/pull 20 to 25
pounds. (Tr. 1102-03) It does not appear from the face of the decision that the ALJ
“ignored” the five-pound lifting limit, only that he implicitly rejected it as inconsistent with

the remaining opinion evidence and treatment and examination findings. (/d.) There is
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 10 of 14

therefore no indication that the ALJ ignored. or failed to consider Dr. Horvath’s assessed
limitation of a five-pound lifting restriction. See Barringer v. Commissioner, 358 F. Supp.
2d 67, 78-79 (N.D.N.Y. 2005) (an ALJ is not required to “mention or discuss every single
piece of evidence in the record,” and although the ALJ is “required to develop the record
fully and fairly, an ALJ is not required to discuss all the evidence submitted, and [his]
failure to cite specific evidence does not indicate that it was not considered.” (internal
quotations and citations omitted) (alteration in original). in light of the ALJ's thorough
discussion of the medical and opinion evidence, as well as plaintiffs self-reports and
hearing testimony, the RFC is supported by substantial evidence. In contrast, the balance
of the record evidence is does not support Dr. Horvath’s single assessed functional
limitation. See Matta v. Astrue, 508 Fed. Appx. 53, 56 (2d Cir. 2013) (an ALJ is tasked
with “weigh[ing] all of the evidence available to make an RFC finding that [is] consistent
with the record as a whole.’).
B. Dr. Hausman

Plaintiff next avers that and that the ALJ improperly rejected a physician’s opinion
that plaintiff needed to frequently alternate positions. (Dkt. No. 12-1 at 21)

On May 11, 2017, Steven Hausmann, M.D., examined Plaintiff in connection with
his worker's compensation claim. (Tr. 1479-82, 1635-38) Plaintiff had normal gait, no
scoliosis or spasm, negative siraight leg raising and siump test, and no peripheral sensory
deficits. (Tr. 1481) His motor strength was normal, and he had lumbar flexion to 50
degrees, extension to 20 degrees, 30 degrees side bending, and 40 degrees rotation in
each direction. (id.) He was diagnosed with lumbosacral strain/sprain. (/d.}. Dr.

Hausmann assessed that plaintiff could lift 40 pounds maximum and 15 to 20 pounds

10
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 11 of 14

repetitively, and push and pull 20 to 25 pounds, and could alternate sitting, standing, and
walking to relieve pain every 15 to 30 minutes. (/d.)
With respect to Dr. Hausmann’s opinion, the ALJ determined:

| generally concur with the overall assessment, as it is consistent with
iréaiment records and examination findings in which Dr. Hausman{n]
reported normal gait, negative straight leg raising, intact sensation, reflexes
and motor strength. Dr. Hausmanjn] reported lumbosacral limitation of
motion but that there were no radicular findings. Partial weight is accorded
ihis assessment as though | generally concur with limitations, | do not
concur with the portion of assessment that indicates position change every
13 to 30 minutes.

=xamination findings and the overall record do not support need for frequent

position changes. Doctor notes indicate that the claimant was receiving

chiropractic maintenance care but no evidence of need for orthopedic
treatment or surgical intervention. The claimant exhibited reasonable
mobility and no neurological deficits and the results of lumbosacral MRI

scan showed oniy miid disc bulge at one level (L3-4) with no evidence of

sienosis (Exhibit 34F, pg. 66) Claimant]’s] activities, including substantial

cHlid care responsibilities are also inconsistent with this assessment. The

waiance of the opinion is given great weight as otherwise being consistent

wiih the exam Tindings and the overall record.

(Tr. 1163}

Generaily, when assessing a plaintiffs RFC, “[ajn ALJ must rely on the medical
findings contained within the record and cannot make his own diagnosis without
substaritia! medical evidence to support his opinion.” Goldthrite v. Astrue, 535 F. Supp.
2d. 328, 339 (W.D.N.Y. 2008). However, when the medical evidence shows only minor
impairments, “an ALJ permissibly can render a common-sense judgment about functional
capacity even without a physician's assessment.” Wilson v. Colvin, 13-C\VV-6286, 2015:

WL 1003933, *21 (W.D.N.Y. Mar. 6, 2015); see also Matta, 508 Fed. Appx. at 56

(Although the ALJ's conclusion may not perfectly correspond with any of the opinions of

11
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 12 of 14

medical sources cited in his decision, he was entitled to weigh all of the evidence available
to make an RFC finding that was consistent with the record as a whole.”)

Here, the ALJ discharged his duty to assess the evidence taken as a whole, which
requires resolving conflicting or inconsistent information. See 20 C.F.R. §§ 416.929,
416.945, and 416.946; Davis v. Colvin, No. 15-CV-6695, 2017 WL 745866, at *11
(W.D.N.Y. Feb. 27, 2017). The ALJ did not err in rejecting the sit/stand limitation because
the RFC was supported by record as a whole.

As stated earlier, Dr. Hausmann conducted an orthopedic evaluation for worker's
compensation purposes. (Tr. 1479) He opined that plaintiff could lift 40 pounds maximum
and 15 to 20 pounds repetitively, and push and pull 20 to 25 pounds, (Tr. 1481) Dr.
Hausmann stated that plaintiff could alternate sitting, standing, and walking. (/d.)

Dr. Hausmann’s examination findings were largely normal and reflected normal
gait, negative straight leg raising, no radicular findings, normal reflexes, normal strength,
and no scoliosis or spasm. (/d.) While plaintiff had reduced lumbar spine range of motion,
the doctor noted that he plaintiff presented with “subjective complaints,” and had
“‘Teasonable mobility and no neurologic deficits and equivocal x-ray findings with
essentially whai | would consider normal reports... .” (/d.) There was no evidence that
further orthopedic treatment was required, and plaintiff was not a surgical candidate. (/d.)

As tne ALJ observed, the absence of any significant examination findings (by Dr.
Hausmann and elsewhere in the record) indicates only a relatively minor physical
impairment. The ALJ therefore properly excluded a sit/stand option from the formulated
RFC. See Keller v. Comm’r of Soc. Sec., 394 F. Supp. 3d 345, 352-53 (W.D.N.Y. 2019)

(‘the medical evidence of record demonstrates that by August 2015, Plaintiffs physical

12

 
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 13 of 14

condition was largely normal, with only mild ongoing complications from her spinal
surgery. Under these circumstances, it was not reversible error for the ALJ to make a
common-sense assessment. of Plaintiff's physical RFC”). Simply because the ALJ
rejected a portion of Dr. Hausmann’s opinion does not require reversal. See Marrese v.
Colvin, No. 15-CV-6369, 2016 WL 5081481, at *3 (W.D.N.Y. Sept. 16, 2016) (‘The ALJ
may, in reconciling conflicting evidence, reject portions of a medical opinion and accept
other portions of that same opinion.”

in addition to the relatively benign objective findings, the ALJ pointed out that
plaintiff's “only modality of pain relief is over-the-counter Aleve and he reportedly wears
@ back brace. He engages in normal daily activities such as handling his own personal
care, cooking, preparing food and traveling about his community. Importantly, he is also
involved in daily childcare activities.” (Tr. 1100) The ALJ also properly cited to evidence
of plaintiffs conservative treatment and daily activities, in addition to the opinion evidence
and examination findings, in support of the RFC. See Davis, 2017 WL 745866, at*11 (In
this case .. . the RFC formulated by the ALJ is supported by Davis's daily activities,
conservative treatment, and the [medical evaluations].”) Other than plaintiff's own
statements concerning his inability to stand and walk for certain periods of time,* he has

failed to identify any record evidence inconsistent with the limitations assessed by the

RFC.

 

4 Plaintiff reported to Dr. Hausmann that he could sit and stand for about 5 minutes ata time before changing
positions. and could walk about.a block and a half. (Tr. 1480) At the administrative hearing, he testified
that hé coulda stand for about 20 minutes and walk one and a half to two blocks. (Tr. 1098)

13
Case 1:18-cv-00645-MJR Document 22 Filed 05/08/20 Page 14 of 14

Here, because the ALJ adequately explained his rationale for concluding that
plaintiff could perform light work, this Court concludes that the ALJ’s physical RFC
determination is supported by substantial evidence.

CONCLUSION
For the foregoing reasons, plaintiffs motion for judgment on the pleadings (Dkt.

No. 12) is denied and the Commissioner's motion for judgment on the pleadings (Dkt. No.

19) is granted.
The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: May Y 2020
Buitaio, New York
¢
hictre |)

MIGHAEL J. ROEMER
United States Magistrate Judge

14

 
